Citation Nr: 1013909	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder.   
 
2.  Entitlement to an increase in a 10 percent rating for 
blepharitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from June 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision that 
denied service connection for a skin disorder (actinic 
keratoses, to include as secondary to sun exposure), and 
denied an increase in a 10 percent rating for blepharitis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

As to the Veteran's claim for service connection for a skin 
disorder, the Board observes that his service treatment 
records show that he was treated for skin problems on 
occasions during service.  Although not dated, there are 
notations that the Veteran was treated for hives and for a 
rash.  There was also a notation that he was treated for a 
fungus on his hand.  The June 1946 separation examination 
report included a notation that the Veteran's skin was 
normal.  

Post-service private treatment records show treatment for 
variously diagnosed skin problems.  

For example, a September 1991 treatment entry from G. A. 
Dobecki, M.D., related an impression of tinea corporis.  An 
October 1991 entry also noted that the Veteran had tinea 
corporis.  September 1992 and May 1998 entries indicated 
impressions of actinic keratosis.  A treatment entry, 
apparently dated in May 2001, noted an impression of rosacea.  

A skin diseases examination for the VA (performed by QTC 
Medical Services) noted that the Veteran reported that he 
developed tinea on his arms and toes in 1944, and that he had 
suffered from a persistent rash since that time.  The Veteran 
indicated that he was diagnosed with rosacea in 1990 and that 
he thought it was related to his history of sun exposure 
during his period of service.  He stated that he had 
precancerous skin lesions removed in 1990.  The Veteran 
indicated that he had been suffering from tinea, rosacea, and 
actinic keratoses and that those conditions had existed since 
1944.  He remarked that due to his skin condition, he had 
itching and he described his symptoms as occurring 
constantly.  The Veteran stated that his skin disease 
involved areas that were exposed to the sun, including his 
face, hands, and neck.  The diagnosis was actinic keratoses 
secondary to sun exposure.  The examiner indicated that 
rosacea and tinea were inactive.  The examiner reported that 
the Veteran's subjective factors were flaking and itching of 
the skin and that his objective factors were multiple plaques 
on the hands, face, and back.  

The Board observes that there is no indication that the 
examiner reviewed the Veteran's claims file.  Additionally, 
although the examiner commented that the Veteran had actinic 
keratoses secondary to sun exposure, he did not specifically 
relate any diagnosed skin problem to the Veteran's period of 
service.  

An October 2006 statement from Dr. Dobecki, M.D., reported 
that he had seen the Veteran on numerous occasions since 
1991.  Dr. Dobecki indicated that he had primarily treated 
the Veteran for actinic keratoses in sun exposed areas of the 
head, neck, and upper extremities.  It was noted that all of 
the actinic keratoses had been treated with liquid nitrogen 
cryosurgery simply because they were premalignant.  Dr. 
Dobecki reported that those sorts of lesions would take 
decades to form after extensive sun exposure so that the 
Veteran would not have had them after sunburns sustained in 
the 1940s, but perhaps twenty or more years later.  Dr. 
Dobecki commented that, therefore, the reason for denial of 
the Veteran's claim that he did not have those lesions while 
he was on active duty was not a valid one.  

The Board notes that there is no indication that Dr. Dobecki 
reviewed the Veteran's claims file in providing his opinion.  
The Board also observes that Dr. Dobecki specifically stated 
that the Veteran's lesions (actinic keratoses) would not 
occur after sunburns sustained in the 1940s, but perhaps 
twenty or more years later.  The Board notes, however, that 
the record does not indicate any treatment for actinic 
lesions until the 1990s, decades after the Veteran's period 
of service.  

The Board observes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for a skin disorder.  Such an examination should 
be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for an increased rating for 
blepharitis, the Board observes that he was last afforded an 
eye examination for the VA (performed by QTC Medical 
Services) in September 2005.  The examiner reported that the 
Veteran did have some redness of the edge of his eyelids 
indicating a mild blepharitis.  The examiner also commented 
that the Veteran's mild blepharitis was due to some chronic 
skin disease, i.e., acne rosacea and squamous blepharitis.  

The Board notes that the Veteran has received treatment for 
his service-connected blepharitis subsequent to the September 
2005 eye examination for the VA (performed by QTC Medical 
Services).  

For example, a July 2006 statement from R. T. Lacy, M.D., 
reported that in July 2006, he saw the Veteran for an 
evaluation of his chronic blepharitis.  Dr. Lacy stated that 
the Veteran had suffered three flare-ups in the past six 
months with inflamed, swollen, and reddened lid margins, and 
with conjunctival injection.  Dr. Lacy indicated that the 
Veteran could usually maintain some control over his 
condition with lid hygiene, lid scrubs, baby shampoo, and hot 
compresses, but when there was a flare-up, Blephamide drops 
would help.  Dr. Lacy reported that, at the present time, 
things seemed to be under fairly good control.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected blepharitis in 
over four and a half years.  Additionally, the record clearly 
raises a question as to the current severity of his service-
connected blepharitis.  Further, the Veteran's representative 
has specifically requested that the Veteran be scheduled for 
an additional VA eye examination.  Therefore, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for skin problems and eye problems since 
October 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any outstanding records 
of pertinent medical treatment which are 
not already in the claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed skin disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current skin disorders.  Based on a 
review claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as at least as likely 
as not (50 percent or greater probability) 
that any diagnosed skin disorders are 
etiologically related to his periods of 
service.  All opinions must be supported a 
complete rationale in a typewritten 
report.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected blepharitis.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted and all signs and 
symptoms of the Veteran's blepharitis 
should be reported in detail, including 
all information necessary for rating the 
condition under Diagnostic Code 6018.  All 
opinions must be supported a complete 
rationale in a typewritten report.

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a skin disorder and 
entitlement to an increase in a 10 percent 
rating for blepharitis.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
Veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



